Citation Nr: 0947921	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for erectile 
dysfunction.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral otitis 
media.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for enlarged 
submandibular gland, left side.

8.  Entitlement to service connection for colon disability 
with removal of polyps.

9.  Entitlement to service connection for splenomegaly.

10.  Entitlement to service connection for inguinal hernia.

11.  Entitlement to service connection for thoracic/lumbar 
strain.

12.  Entitlement to service connection for 
costochondritis/Tietze syndrome.

13.  Entitlement to service connection for tinea versicolor.

14.  Entitlement to service connection for heart disability 
manifested by inverted T waves.

15.  Entitlement to service connection for hypoglycemia.

16.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

17.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 
2004.   

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Veteran provided testimony at an August 2009 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

As discussed in detail below, the issues of entitlement to a 
compensable initial rating for erectile dysfunction, 
entitlement to service connection for hypoglycemia, and 
entitlement to service connection for costochondritis have 
been withdrawn from appeal.  The remaining issues as set 
forth on the title pages above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2009, the Veteran submitted a written statement 
and Board hearing testimony expressing his desire to withdraw 
his appeal for a compensable initial rating for erectile 
dysfunction. 

2.  In August 2009, the Veteran submitted a written statement 
and Board hearing testimony expressing his desire to withdraw 
his appeal for service connection for hypoglycemia. 

3.  In August 2009, the Veteran submitted a written statement 
and Board hearing testimony expressing his desire to withdraw 
his appeal for service connection for costochondritis. 


CONCLUSIONS OF LAW

1.  The Veteran has withdrawn his appeal for entitlement to a 
compensable initial rating for erectile dysfunction, and the 
appeal as to this issue is accordingly dismissed.  38 
U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 
(2009).

2.  The Veteran has withdrawn his appeal for entitlement to 
service connection for hypoglycemia, and the appeal as to 
this issue is accordingly dismissed.  38 U.S.C.A. § 7105 
(West 2002); C.F.R. §§ 20.101(d), 20.204 (2009).

3.  The Veteran has withdrawn his appeal for entitlement to 
service connection for costochondritis, and the appeal as to 
this issue is accordingly dismissed.  38 U.S.C.A. § 7105 
(West 2002); C.F.R. §§ 20.101(d), 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing or on the record at a 
hearing, by an appellant or the appellant's authorized 
representative.  See 38 C.F.R. § 20.204(a),(b).  Withdrawal 
of an appeal will be will be deemed a withdrawal of the 
notice of disagreement and substantive appeal as to all 
issues to which the withdrawal applies.  38 C.F.R. 
§ 20.204(c).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.101(d).

In August 2009, the Veteran provided a written statement and 
Board hearing testimony expressing his desire to withdraw his 
appeals for a compensable initial rating for erectile 
dysfunction, service connection for hypoglycemia, and service 
connection for costochondritis.  (See August 2009 Board 
hearing transcript (Tr.) at pages 2 & 31.)  By regulation, 
his notice of disagreement and substantive appeal as to these 
issues are therefore deemed withdrawn.  See 38 C.F.R. 
§ 20.204(c).  As a result, the Board now lacks jurisdiction 
over the issues, and the appeal as to these issues must be 
dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

The appeal for entitlement to a compensable initial rating 
for erectile dysfunction is dismissed.

The appeal for entitlement to service connection for 
hypoglycemia is dismissed.

The appeal for entitlement to service connection for 
costochondritis is dismissed.



REMAND

At his August 2009 Board hearing, the Veteran submitted three 
service department envelopes of service treatment records, 
and indicated that some of these records had not been 
previously received by the RO.  The Veteran specifically 
declined to waive initial consideration of this evidence by 
the agency of original jurisdiction, and sought a remand of 
this matter for consideration of the newly received evidence 
by the RO.  (See August 2009 Board hearing transcript (Tr.) 
at page 2.)  More generally, the Board notes that a large 
amount of evidence has been received since issuance of the 
statement of the case for this appeal in March 2007, but 
without issuance of a supplemental statement of the case.  
The matters on appeal must be remanded to the RO/AMC for 
initial consideration of the newly received evidence and 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31.

Also at the August 2009 Board hearing, the Veteran indicated 
his service-connected left and right knee disabilities had 
worsened since the time of his last VA examinations of the 
knees in November 2004 and December 2005.  (Tr. at 7)  As the 
Veteran indicates his condition has worsened since the time 
of the most recent VA examination, the Veteran should be 
afforded a new VA examination of the knees for more current 
findings as to the severity of his bilateral knee disability.  
See Snuffer v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95.  

At his August 2009 Board hearing, the Veteran indicated he 
was to receive a colonoscopy at the VA facility in Beaumont, 
Texas, the day after the hearing.  More generally he 
indicated that he had received treatment for various 
conditions at the VA facilities at Beaumont, Texas, and 
Houston, Texas.  (Tr. at 18-19 (upcoming colonoscopy), 21-22 
(splenomegaly), 26 (right shoulder), 27 (tinea versicolor), 
30 (EKG with possible history of heart attack).  The RO 
should seek all relevant records of VA treatment that have 
not been previously obtained, to include records of the 
colonoscopy that was to be performed in August 2009.  See 38 
U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In addition, the RO should seek to obtain all relevant 
records from the Veteran's primary care private physician, 
Dr. Parker, attached to Baptist Hospital, to include records 
of treatment for ear infections, bronchopneumonia, tinea 
versicolor, and heart disability.  (Tr. at pp. 9-11 (ear 
infections), 13 (bronchopneumonia), 19, 27 (tinea 
versicolor), 29 (hospitalization for possible myocardial 
infarction).  See 38 U.S.C.A. § 5103A(a)-(c).

Also, the Veteran has described having undergone diagnostic 
testing for cardiovascular disability both during and after 
active service, with repeated abnormal results and 
inconsistent diagnostic impressions from treating and 
examination physicians.  At a VA examination in November 
2004, the examiner opined with respect to his claimed 
disability of the heart that "there is no diagnosis because 
there is no pathology to render a diagnosis."  However, the 
Veteran has described undergoing diagnostic results with 
abnormal results since that time.  Specifically, diagnostic 
testing is said to have shown inverted T waves, with 
equivocal impressions as to whether the Veteran experienced a 
myocardial infarction during service or has current residuals 
of a myocardial infarction.  At his August 2009 Board hearing 
the Veteran's representative indicated he would provide 
evidence including a report of an October 2006 EKG an 
impression of ST elevation, consider anterior injury or acute 
infarct.  In addition, at his August 2009 Board hearing, the 
Veteran raised the matter of whether his now-service-
connected gastroesophageal reflux disease may have caused or 
aggravated his claimed disability of the heart.  A VA 
examination and opinion that takes into consideration all 
relevant VA and private treatment records as well as all 
relevant service treatment records would be useful in 
adjudication the Veteran's claim for service connection for 
disability of the heart, manifested by inverted T waves.  See 
38 U.S.C.A. 5103A(d)(2).  

Pursuant to applicable law, regulations, and decisions of the 
courts, the requirement under the VCAA for a VA examination, 
that the evidence "indicates" that the veteran's disability 
"may" be associated with the veteran's service, is a low 
threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Further, with respect to previously provided VA 
examinations relevant to this appeal, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
This is true even where VA may have had no statutory duty to 
provide a VA examination but provided one nevertheless.  
Barr, 21 Vet. App. at 310-312.  In the VA examinations 
previously provided in this matter, the examiners generally 
did not provide a direct medical opinion as to whether the 
Veteran's claimed condition began during service or was 
caused or aggravated during service, and did not demonstrate 
a sufficient review of the claims file.  New examinations in 
light of inadequate reported results at a November 2004 VA 
examination are therefore required for the appealed claims 
for service connection for colon disability, splenomegaly, 
hearing loss, tinnitus, otitis media, skin disability, an 
enlarged left submandibular gland, bronchitis, an inguinal 
hernia, sinusitis, and thoracic/lumbar strain.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for the 
disabilities at issue in this appeal during 
service or from the time of his discharge 
from active service forward.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

The records sought must include records a 
colonoscopy conducted at a VA facility in 
Beaumont, Texas, in August 2009; and all 
relevant records of treatment at the VA 
facilities in Beaumont, Texas, and Houston, 
Texas, and with Dr. Parker at Baptist 
Hospital, during service or from the date of 
discharge from service forward, that have 
not been previously obtained. 

2.  Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician for the 
purpose of evaluating the current severity 
of the Veteran's service-connected bilateral 
knee disability.

The purpose of the examination is to 
determine the current severity of the 
Veteran's left and right knee disabilities.

The following considerations will govern 
the examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the left and 
right knees.  In providing this objective 
information, he should indicate whether 
there is likely to be any additional 
decrease in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

(d) The examiner should describe any 
arthritis or ligamentous instability of the 
left or right knee and all knee pathology 
found upon examination.

(e) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted above.   

3.  Arrange for a VA examination with an 
appropriate clinician for the purpose of 
determining whether the Veteran has current 
heart-related disability that began during 
service, was aggravated during service, or 
is related to any incident of service.

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner will provide an opinion as 
to whether the Veteran has any current 
cardiovascular disease or residuals of 
cardiovascular injury.

(d) The examiner will provide an opinion as 
to whether the Veteran experienced a 
myocardial infarction or any other 
cardiovascular disease or injury during 
active service, and, if so, describe the 
current residuals or manifestations of the 
cardiovascular disease or injury.

(e) The examiner will provide an opinion as 
to whether the Veteran's service-connected 
GERD has caused or aggravated (a chronic 
worsening as opposed to temporary flare-up 
of symptoms) any current cardiovascular 
disability.

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted above.   

4.  Arrange for VA examinations with 
appropriate clinicians for the purpose 
determining whether the following 
disabilities began during service, were 
aggravated during service, or are otherwise 
related to any incident of service:  colon 
disability, splenomegaly, hearing loss, 
tinnitus, otitis media, skin disability 
(claimed as tinea versicolor), an enlarged 
left submandibular gland, bronchitis, an 
inguinal hernia, sinusitis, and 
thoracic/lumbar strain.  

The purpose of each examination is to make a 
determination as to whether the disability 
or disabilities under consideration began 
during active service, were aggravated by 
active service, or are related to any 
incident of service. 

The following considerations will govern 
each examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the 
pertinent issue(s) contained in the purpose 
of his or her examination, as noted above.  

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


